DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 was filed after the mailing date of the Non-final Office Action on November 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Final Office Action is in response to the Amendment filed February 22, 2022 which was filed in response to the Non-final Office Action of November 23, 2021.
The 35 U.S.C. §112(b) and 35 U.S.C. §112(d) rejections made in the Non-final Office Action of November 23, 2021 are withdrawn in view of the amendments made to the claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5, 7-9, 11, 13 and 15are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization Patent Publication No. WO 2017/006793 A1 by Saito et al.  Citation will be made to the corresponding U.S. equivalent, U.S. Patent No. US 11,020,785 B2 to Saito et al., hereinafter SAITO.
Regarding Claim 1, SAITO discloses a system (20 in Fig. 1; col. 12, line 13), comprising:
a first stamping portion (23 in Fig. 1; col. 12, line 24) having a first horizontal surface (see ‘Horizontal Surface’ annotation in Fig. 1 of SAITO shown below), an angled surface (see ‘Angled Surface’ annotation below), and a vertical surface (see ‘Vertical Surface’ annotation below), wherein the angled surface is to form a corresponding stamped surface on a metal component (Angled Surface of punch 23 as annotated in Fig. 1 below forms corresponding stamped surface 11d on metal component 11-1 in Fig. 2; col. 12, line 40-43) to be stamped; and
a second stamping portion (21 in Fig. 1; col. 12, line 23) having a second horizontal surface (see ‘Second Horizontal Surface’ annotation below), a non-flat surface (21a in Fig. 1; col. 13, line 62), and a second vertical surface (see ‘Second Vertical Surface’ annotation below), the non-flat surface to oppose the angled surface of the first stamping portion (recess 21a opposes the Angled Surface in Fig. 1) to form a recess of an electronic device during stamping of the metal component (13 in Fig. 2; col. 12, line 45.  Curved portion 13 may be reasonably interpreted as a recess in an electronic device in that it forms a recess in L-shaped part 11-1.  Col. 1, lines 12-29 disclose the parts manufactured by manufacturing apparatus 20 are used as structural members in automobiles.  Broadly speaking, automobiles are electronic devices in that they have a multitude of different electronic systems within them.),
wherein the non-flat surface includes a metal flow receiving feature (25 in Fig. 1; col. 13, line 59-67 disclose non-flat surface recess 21a is part of a material inflow facilitating portion forming mechanism), the metal flow receiving feature to attenuate an amount of metal flowing therein during stamping of the metal component between the first stamping portion and the second stamping portion (col. 13, line 59 through col. 14, line 21 describe forming mechanism 25 attenuates metal flow by allowing material to flow into forming mechanism 25, thus forming facilitating portion 19).

    PNG
    media_image1.png
    655
    515
    media_image1.png
    Greyscale


Regarding Claim 3, SAITO anticipates the system of Claim 1 as explained above.  SAITO further discloses wherein the metal flow receiving feature includes a curved surface.  See ‘Curved Surface’ annotation in Fig. 1 above.
Regarding Claim 4, SAITO anticipates the system of Claim 3 as explained above.  SAITO further discloses wherein the angled surface of the first stamping portion includes a substantially flat portion.  The Angled Surface in Fig. 1 above is shown as a flat line connecting the Horizontal Surface with the Vertical Surface.
Regarding Claim 5, SAITO discloses a system (20 in Fig. 1; col. 12, line 13), comprising:
a first stamping portion (23 in Fig. 1; col. 12, line 24) having a first horizontal surface (see ‘Horizontal Surface’ annotation in Fig. 1 of SAITO shown above), an angled surface (see ‘Angled Surface’ annotation above), and a vertical surface (see ‘Vertical Surface’ annotation above), the angled surface having a substantially flat portion (the Angled Surface in Fig. 1 above is shown as a flat line connecting the Horizontal Surface with the Vertical Surface.);
a second stamping portion (21 in Fig. 1; col. 12, line 23) having a second horizontal surface (see ‘Second Horizontal Surface’ annotation above), a non-flat surface (21a in Fig. 1; col. 13, line 62), and a second vertical surface (see ‘Second Vertical Surface’ annotation below); and
a metal component (blank 24 in Fig. 1; col. 12, line 27) positioned between the angled surface of the first stamping portion and the non-flat surface of the second stamping portion (blank 24 is pressed between the Angled Surface and recess 21a to form metal component 11-1 shown in Fig. 2), the metal component having a stamped surface facing the angled surface of the first stamping portion (one side of blank 24 is stamped against punch 23 to form the Angled Surface), the metal component having a non-stamped surface opposite the stamped surface (19 in Fig. 2) and facing the non-flat surface of the second stamping portion (19 flows into recess 21a during stamping of component 11-1),
wherein the non-flat surface of the second stamping portion includes a metal flow receiving feature, the metal flow receiving feature including a non-flat surface (col. 13, line 59 through col. 14, line 21 describe forming mechanism 25 attenuates metal flow by allowing material to flow into forming mechanism 25, thus forming facilitating portion 19).
Regarding Claim 7, SAITO anticipates the system of Claim 5 as explained above.  SAITO further discloses wherein the metal flow receiving feature includes a curved surface.  See ‘Curved Surface’ annotation in Fig. 1 above.
Regarding Claim 8, SAITO anticipates the system of Claim 5 as explained above.  SAITO further discloses wherein the angled surface of the first stamping portion includes a substantially flat portion.  The Angled Surface in Fig. 1 above is shown as a flat line connecting the Horizontal Surface with the Vertical Surface.
Regarding Claim 9, SAITO anticipates the system of Claim 5 as explained above.  SAITO further discloses wherein the metal component is a surface of an electronic device.  Metal component 11-1 provides a structural surface on which electronic devices of the automobile is carried.
Regarding Claim 11, SAITO discloses a method (Figs. 5-9 and col. 14, line 4 through col. 16, line 40), comprising:
positioning a metal component between a first stamping portion and a second stamping portion (Fig. 1 shows blank 24 positioned between punch 23 and die 21), the metal component having a stamped surface to be stamped (blank 24 is pressed between punch 23 and die 21 to form metal component 11-1 in Fig. 2 which has vertical wall 11c and curve 13 stamped into it) and a non-stamped surface opposite the stamped surface (material inflow facilitating portion 19 is a ‘non-stamped surface’ in that material is allowed to flow into material inflow facilitating portion forming mechanism 25 while the portion of the blank opposite from portion 19 is stamped into a vertical wall and curve), the first stamping portion having a first horizontal surface (see ‘Horizontal Surface’ annotation in Fig. 1 of SAITO shown above), an angled surface (see ‘Angled Surface’ annotation above), and a vertical surface (see ‘Vertical Surface’ annotation above), wherein the angled surface faces the stamped surface of the metal component (one side of blank 24 is stamped against punch 23 to form the Angled Surface), the second stamping portion having a second horizontal surface (see ‘Second Horizontal Surface’ annotation above), a non-flat surface (21a in Fig. 1; col. 13, line 62), and a second vertical surface (see ‘Second Vertical Surface’ annotation below), wherein the non-flat surface faces the non-stamped surface of the metal component (mechanism 25 receives curved portion 19 between 21a and 23a), the non-flat surface of the second stamping portion including a metal flow receiving feature (mechanism 25); and
stamping the metal component between the first stamping portion and the second stamping portion (blank 24 is stamped between punch 23 and die 21), the stamping including flowing material from the metal component into the metal flow feature (portion 19 flows into mechanism 25 when blank 24 is stamped between punch 23 and die 21).
Regarding Claim 13, SAITO anticipates the method of Claim 11 as explained above.  SAITO further discloses wherein the angled surface of the first stamping portion includes a substantially flat portion.  The Angled Surface in Fig. 1 above is shown as a flat line connecting the Horizontal Surface with the Vertical Surface.
Regarding Claim 15, SAITO anticipates the method of Claim 11 as explained above.  SAITO further discloses wherein the stamped surface of the metal component (the portion of blank 24 which has been stamped into vertical wall 11c and curve 13 in Fig. 2) includes a finger recess for a surface of an electronic device.  Curve 13 of metal component 11-1 in Fig. 2 can be used as a recess for placing one’s fingers therein.  Metal component 11-1 is disclosed as being used as a structural member for automobiles.  Broadly speaking, automobiles are electronic devices in that they have a multitude of different electronic systems within them.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO.
Regarding Claims 2, 6 and 12, SAITO discloses the system of Claim 1 and 5 and the method of Claim 11, respectively, as explained above.
SAITO does not expressly disclose the first stamping portion and the second stamping portion have a hardness greater than a hardness of the metal component.
However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the first stamping portion (23 in Fig. 1) and the second stamping portion (21 in Fig. 1) as disclosed by SAITO have a hardness greater than the hardness of the metal component (11-1 in Fig. 2) based at least upon the description of col. 13, line 59 through col. 14, line 21 where it describes material flowing between punch 23 and die 21 such that a portion of the material (portion 19 in Fig. 2) flows into mechanism 25.
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725